DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/22 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howlett et al. 
(US 2015/0314074 A1).
With regard to claim 1 and 16, Howlett discloses A syringe device (fig.  2, 2a or 2b), comprising: a barrel member (20) comprising a radial inwardly extending retention member (40); and a plunger member ( 30, 30’ or 30”) disposed at least partly within the barrel member, wherein the plunger member comprises a detent (50, 50’ or 50” and 94) configured to restrict proximal displacement of the plunger member when exposed to a backpressure within the barrel member ([0063], [0066], configured language implies functional limitations in which the detents must only be capable of restricting proximal displacement. Because detents 50’ and 50” interact with 40, any proximal movement would necessarily be more restricted than if no detents existed), wherein the detent comprises a continuous ring (40, [0061]), and wherein the retention member comprises a continuous ring (50, 50’, 50”, [0064], [0066], [0067])  and wherein the retention member comprises a distal face and a proximal face ([0066], rings would necessarily have a distal and proximal face).
With regard to claim 3, Howlett discloses wherein the detent (40) engages the distal face to restrict proximal displacement of the plunger member ([0063], [0064], [0066]).
With regard to claim 4, Howlett discloses wherein the plunger (30) member is retained in a distal position when the detent engages with the distal face (after detent 94 is reached).
With regard to claim 5, Howlett discloses wherein a volume of the barrel member distal to the plunger member is approximately zero when the plunger member is retained in the distal position (after detent 94 is reached, the plunger member is approximately zero ([0064]).
With regard to claim 6, Howlett discloses wherein an outer diameter of the detent (50/50’/50”/94) is larger than an inner diameter of the retention member (40).
With regard to claim 7, Howlett discloses wherein a distally directed force on the plunger member to overcome a first engagement force between the detent and a proximal portion of the retention member is approximately equivalent to a proximally directed force on the plunger member to overcome a second engagement force between the detent and a distal portion of the retention member (see elements 50 that are shaped to provide even force on either proximal or distal movement ([0063], [0064]).
With regard to claim 8, Howlett discloses wherein a distally directed force on the plunger member to overcome a first engagement force between the detent and a proximal portion of the retention member is greater than a proximally directed force on the plunger member to overcome a second engagement force between the detent and a distal portion of the retention member (element 50’ are shaped such that the force required to move the plunger distally is less than a force required to move the plunger proximally, [0066]).
With regard to claim 9, Howlett discloses wherein the plunger member (30) further comprises a plunger shaft (shaft at 60), wherein a diameter of the detent is greater than a diameter of the plunger shaft (see elements 50/50’/50”/94).
With regard to claim 10, Howlett discloses wherein the detent (50/50’, 50”/94) provides an audible and/or tactile feedback signal to a user when engaging with and/or disengaging from the retention member (an inherent tactile and likely audible feedback would be give when a detent member passes the retention ring of the barrel).
With regard to claim 11, Howlett discloses A method of transferring a fluid from a syringe device, comprising: obtaining a syringe device (Fig. 2, 2a, 2b) comprising: a barrel (20) member comprising a retention member (40), wherein the retention member comprises a continuous ring ([0061]) and wherein the retention member comprises a distal face and a proximal face (inherent); and a plunger (30) member disposed at least partly within the barrel member, wherein the plunger member comprises a detent (50/50’/50”/94), wherein the detent comprises a continuous ring ([0064], [0066], [0067]); Page 3 of 10 4888-5138-1807\1Appl. No. 16/852,105 Amdt. dated August 19, 2022 Reply to Office Action of May 19, 2022proximally displacing the plunger member to fill the barrel member with a fluid ([0023], [0024], [0061]); distally displacing the plunger member to eject the fluid from the barrel member ([0063], [0064]); and engaging the detent with the retention member ([0063], [0064], [0066]), wherein the plunger member is retained in a distal position when the detent engages the retention member (once detent 94 is reached).
With regard to claim 12, Howlett discloses wherein a volume of the barrel member distal to the plunger member is approximately zero when the plunger member is retained in the distal position (after detent 94 is reached, the plunger member is approximately zero ([0064]).
With regard to claim 13, Howlett discloses wherein proximally displacing the plunger member comprises engaging the detent with the retention member ([0064], [0064], [0066]).
With regard to claim 14, Howlett discloses further comprising retaining the plunger member in the distal position when the plunger member is exposed to a backpressure ([0063], [0064], [0066], plunger would be retained when exposed to a certain amount of backpressure as the retention member and detents make it more difficult for a plunger to move difficult).
With regard to claim 15, Howlett discloses wherein the detent (50/50’, 50”/94) provides an audible and/or tactile feedback signal to a user when engaging with and/or disengaging from the retention member (an inherent tactile and likely audible feedback would be give when a detent member passes the retention ring of the barrel).
With regard to claim 17, Howlett discloses wherein the detent (50/50’/50”/94) is configured to engage with the retention member (40) to retain the plunger member in a distal position within the barrel member (after pass detent 94).
With regard 18, Howlett discloses wherein a fluid is dispelled from the barrel member through the fluid delivery device (such as a needle connected to the barrel as is well-known in the art for syringes, [0017]) when the plunger member is displaced distally within the barrel member ([0063], [0064]), and wherein the plunger member is configured to be retained in a distal position within the barrel member by engagement of the retention member with the detent (after pass detent 94).
With regard to claim 19, Howlett discloses wherein a fluid volume within the barrel member is approximately zero when the plunger member is in the distal position  (after detent 94 is reached, the plunger member is approximately zero ([0064]).
With regard to claim 20, Howlett discloses wherein the fluid delivery device comprises a female Luer (see female luer at the distal end of barrel 20 in Fig. 2) fitting configured to couple with a male Luer fitting of the syringe device (a female luer of the barrel would necessarily connect with a male luer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howlett et al. 
(US 2015/0314074 A1) in view of Wang (US 2006/0211985 A1).
	With regard to claim 21, Howlett discloses the claimed invention except for a specific slope of the distal face. 
	Wang teaches a similar syringe type device having a retention member (rings 56/57) that prevent proximal movement of the plunger ([0056]), and describe the retention members having a distal face with a slope between 5 and 45 degrees ([0056]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Howlett with the specific slope as taught by Wang for the purpose of retaining the plunger in a distal position after use ([0056]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783